 



EXHIBIT 10.6
AMENDMENT NO. 3 TO
INTEGRITY BANCSHARES, INC.
2003 STOCK OPTION PLAN
     This Amendment No. 3 to the Integrity Bancshares, Inc. 2003 Stock Option
Plan is made effective as of the 17th day of May, 2006.
W  I  T  N  E  S  S  E  T  H:
     WHEREAS, Integrity Bancshares, Inc. (the “Company”) has adopted a 2003
Stock Option Plan (the “Plan”) which, as amended to date (and adjusted for stock
splits), currently authorizes 1,650,000 shares of the Company’s common stock
upon the exercise of options issued under the Plan;
     WHEREAS, the Board of Directors of the Company has authorized this
Amendment No. 3 to the Plan to increase the number of shares authorized and
reserved for issuance under the Plan to 1,950,000 and directed that the
amendment be presented to the Company’s shareholders for ratification at the
next annual shareholders’ meeting;
     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 3 of the Plan is hereby deleted and replaced with a new Section 3 which
reads as follows:
“3. SHARES SUBJECT TO THE PLAN
Subject to adjustments pursuant to the provisions of Section 14, there shall be
authorized and reserved for issuance upon the exercise of Options to be granted
under the Plan, One Million Nine Hundred Fifty Thousand (1,950,000) shares of
Common Stock.”
As herein amended, the Plan continues in full force and effect.

